Exhibit 10.28

 

[Roxio Letterhead]

 

January 29, 2004

 

Laura B. Goldberg

88 Lexington Ave. #8E

New York, NY 10016

 

Dear Laura:

 

On behalf of Roxio, Inc. (the “Company” or “Roxio”), I am pleased to offer you
the position of Chief Operating Officer, Napster Division for the Company
effective as of the date hereof. As part of this agreement, you agree that you
shall relocate your primary residence to the Los Angeles, CA area by May 31st.

 

Your initial base salary will be $265,000.00 annually. Your Base Salary may be
separately increased (but not decreased) at any time by the Company in its
discretion. Any higher Base Salary paid to you subsequently will be deemed the
annual rate for the purposes of this Agreement and will commence on the date
determined by the Company. In addition you will receive, promptly following
execution of this letter, a bonus of $50,000, subject to applicable
withholdings. This bonus shall be repaid to Roxio in full in the event that you
do not relocate your primary residence to the Los Angeles, CA area by May 31st.
Immediately, upon such relocation, you shall receive an additional $50,000,
subject to applicable withholdings. In addition, subject to the determination of
the Company’s Board of Directors or a committee thereof in its sole discretion,
you will be eligible to receive annual option grants appropriate for an officer
of the Company in your position.

 

You agree to be employed and perform your exclusive services for the Company’s
Napster affiliate upon the terms and conditions of this Agreement. You will
perform your services hereunder as Chief Operating Officer, Napster division,
and you will perform those services commensurate and consistent with your
position, as reasonably requested from time to time by the Company or its duly
authorized officers. You will report directly and only to the President, Napster
division or to the Chief Executive Officer of the Company. You will not be
required, without your consent, to perform your primary duties under this
Agreement in a location other than Company’s main offices in Los Angeles, CA,
except for required travel on Company’s business.



--------------------------------------------------------------------------------

Laura Goldberg Employment Agreement

January 29, 2004

Page 2 of 3

 

Your business experience matches very well with Roxio’s current business needs
and our anticipated direction. Should your employment with Company terminate
other than for Cause (as defined below) or if you resign with Good Reason, you
will be entitled to payment of your unpaid base salary and any accrued but
unpaid vacation through the termination day, reimbursement of all incurred
expenses, payment (in one lump sum immediately following termination date) of
your base salary for twelve months from the date of termination of employment,
and continuation of all of your benefits (other than benefits provided under (1)
any plan qualified under Section 401(k) of the Internal Revenue Code, (2) any
nonqualified pension plan, (3) any stock or incentive based plan, and (4) any
vacation policy) for twelve months from the date of termination of employment.
Good Reason shall mean that you, without your consent, have: (i) received a
reduction (demotion) in your title or base salary or a material reduction in
your responsibilities or authority; (ii) incurred a change in the location of
the performance of your primary duties under this Agreement to a location other
than Los Angeles, CA; or (iii) been required to report to someone other than as
specified above.

 

Roxio may terminate your employment and this agreement at any time. You may
terminate your employment and this agreement at any time. If Roxio exercises its
option to terminate your employment for Cause or if you resign without Good
Reason, you shall be entitled only to the unpaid salary and unused vacation
benefits which been accrued on your behalf. You shall be entitled to no other
compensation, benefits or severance payments of any kind in the event your
employment is terminated for Cause. Should you be terminated for Cause, Roxio
shall provide you with a written statement detailing such Cause. For this
purpose, “Cause” means that you have been grossly negligent in the performance
of your duties for Roxio, or you have engaged in willful misconduct, or you have
been convicted of a felony or any crime involving moral turpitude. In no event
will you be entitled to severance benefits if your employment terminates or is
terminated due to your death or Disability. “Disability” is defined as your
incapacitation by a physical or mental condition, illness, or injury which has
prevented you, even with a reasonable accommodation, from being able to perform
the essential duties of your position under this Agreement in a satisfactory
fashion for all of a consecutive 180-day period. Nothing in this paragraph is
intended to supercede the automatic acceleration of your options upon a change
of control pursuant to Roxio’s stock option plans.

 

You should understand that this offer does not constitute a contract of
employment for any specified period of time but will create an “employment at
will” relationship.



--------------------------------------------------------------------------------

Laura Goldberg Employment Agreement

January 29, 2004

Page 3 of 3

 

Please sign this letter, indicating acceptance of this offer, and return to me.

 

Laura, we are pleased to have you as a member of the team and are confident you
will continue to make a major contribution to our success.

 

Sincerely,

 

/s/ Wm. Christopher Gorog

--------------------------------------------------------------------------------

Wm. Christopher Gorog

Chief Executive Officer and Chairman of the Board

 

Accepted:

 

/s/ Laura B. Goldberg

--------------------------------------------------------------------------------

   

Laura B. Goldberg